unanimously affirmed. Memorandum: After an extensive Huntley hearing, the court rejected defendant’s testimony and found that defendant had been fully advised of his rights and he had knowingly, intelligently and voluntarily given the statement. Much weight must be given to the determinations of the suppression court on questions pertaining to the credibility of witnesses (see, People v Prochilo, 41 NY2d 759, 761). On our review of the record we conclude that the findings are supported by the evidence.
There is no merit to defendant’s contention concerning his plea of guilty to perjury, first degree. He was represented by counsel. There is no showing that the plea was not knowingly, intelligently and voluntarily made. Moreover, defendant never *330moved to withdraw the plea or vacate the conviction (see, People v Pellegrino, 60 NY2d 636). We find no basis for modifying the sentence. (Appeal from judgment of Jefferson County Court, Aylward, J.—burglary, third degree.) Present— Hancock, Jr., J. P., Callahan, Denman, Green and O’Donnell, JJ.